In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Suffolk County (Geiler, J.), entered December 4, 1984, as awarded the plaintiff, pendente lite, the sum of $400 per week for her support and maintenance and the sum of $200 per week for the support of each of the two infant issue of the marriage.
Ordered that the order is affirmed insofar as appealed from, with costs.
On the instant appeal, the defendant argues that the pendente lite awards of maintenance and child support were excessive. We disagree. Temporary maintenance and child support are designed to insure that a needy spouse is provided with funds for his or her support and reasonable needs pending trial, and an early trial is generally the best remedy for perceived inequities in such awards (see, Rossman v Rossman, 91 AD2d 1036; Romanoff v Romanoff, 111 AD2d 158). On the *551instant record, which consists of conflicting affidavits, we see no reason to substitute our discretion for that of Special Term. It considered all the relevant factors, and the award, given the parties’ standard of living and the defendant’s earnings, is not excessive (Stern v Stern, 106 AD2d 631; Belfiglio v Belfiglio, 99 AD2d 462; Rossman v Rossman, supra; Romanoff v Romanoff, supra). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.